PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Branch, et al.						:
Application No. 16/789,891				:	DECISION ON PETITION
Filed: February 13, 2020				:
Attorney Docket No. YOR9201
50330US02       					


This is a decision on the petition under 37 CFR 1.137(a), filed August 11, 2022, to revive the above-identified application.

The petition is GRANTED. 

The application became abandoned for failure to reply in a timely file a complete reply to the Notice to File Corrected Application Papers (Notice), mailed September 30, 2021. The Notice set a period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on December 1, 2021. The Office mailed a Notice of Abandonment on February 14, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement sheets for Figure 1, (2) the petition fee of 2100.00, (3) a proper statement of unintentional delay.

The amendment to the drawing filed in response to the requirement made in the Notice to File Corrected Application Papers (Notice) mailed September 30, 2021, was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawing have been accepted.

The application is being forwarded to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET